Name: Commission Regulation (EEC) No 440/82 of 25 February 1982 correcting Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts and rates for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2. 82 Official Journal of the European Communities No L 55/49 COMMISSION REGULATION (EEC) No 440/82 of 25 February 1982 correcting Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts and rates for their application the opinion of the management committee ; whereas it is therefore necessary to amend the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Articles 3 and 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2901 /81 of 7 October 1981 (3), as amended with effect from 22 February 1982 by Regulation (EEC) No 387/82 (4) ; Whereas a check has revealed that Annex I to that Regulation does not correspond to that submitted for Annex I to this Regulation shall be inserted as Part la in Annex I to Regulation (EEC) No 387/82. Article 2 This Regulation shall enter into force on 26 February 1982 . It shall apply, at the request of the interested party, from 22 to 25 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p . 1 . (2) OJ No L 362, 17 . 12. 1981 , p . 2. I3) OJ No L 288, 8 . 10 . 1981 , p . 1 . (4 OJ No L 49, 22. 2. 1982, p . 2. No L 55/50 Official Journal of the European Communities 26. 2. 82 ANNEXE  ANNEX  ANHANG  ALLEGATO  BIJLAGE  BILAG  Ã APAPTHMA PARTIE 1 bis  PART la  TEIL la  PARTE 1 bis  DEEL 1 bis  DEL la  MEPOÃ £ 1 a SECTEUR DES CÃ RÃ ALES  CEREALS  SEKTOR GETREIDE SETTORE CEREALI  SECTOR GRANEN  KORN  TOMEAÃ £ Ã Ã Ã Ã Ã ¤Ã ¡ÃÃ Ã Ã ©Ã  Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b *Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Numero du tarif douanier commun CCT heading No Montants a octroyer a fimportation et a percevoir a l'exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den faelles toldtarif BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¯Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¯ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã¡ ¿ ¦ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã¡ ¿ ¦ Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/ t £/t Lit/t FF/t 1 5 6 7 8 23.07 B I a) 2 (8) f) 23.07 B I b) 2 (8) 0 23.07 B I c) 2 ( «) 0 1 427 4 460 8 920 26. 2. 82 Official Journal of the European Communities No L 55/51 Notes (*) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of Germany DM/t Belgium/ Luxem ­ bourg Bfrs/Lfrs/t Nether ­ lands Fl/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t More than 12 % but less than 30 % 30 % or more but less than 50 % 1 923 3 847 (a) In trade with non-member countries, the coefficient 1 -73 shall be applied to the supplementary amounts indicated above. (b) When completing customs formalities, the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or casemate . 0 In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading.